Citation Nr: 0902725	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1957 to February 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the RO which 
denied an increased rating for hemorrhoids.  

In the Appellant's Brief, dated in December 2008, the 
representative raised the additional issue of service 
connection for loss of sphincter control secondary to the 
service-connected hemorrhoids.  This issue has not been 
developed for appellate review and is not inextricably 
intertwined with the claim for an increased rating.  
Therefore, the matter is referred to the RO for appropriate 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The veteran contends that he has chronic flare-ups of 
hemorrhoids, manifested by pain, bleeding, and itching, and 
believes that his hemorrhoid condition is more severe than is 
reflected by the noncompensable evaluation currently 
assigned.  The representative argued that the appeal should 
be remanded for another examination because the VA examiners 
who evaluated the veteran did not review the claims file.  
Following the most recent VA examination in May 2006, the 
veteran submitted a statement in which he asserted that he 
differed from the statements in the VA examiner's report in 
that he did not deny bleeding of his hemorrhoids as indicated 
in the report.  The veteran stated further that the VA 
examiner in fact verbally indicated to him that she saw 
indications of bleeding and the presence of numerous 
protruding hemorrhoids; the veteran stated that the severity 
of his hemorrhoids condition warranted a compensable 
evaluation.  See VA Form 21-4138 (Statement in Support of 
Claim) dated in June 2006.  

In the instant case, while the veteran was examined by VA on 
two occasions during the pendency of the appeal, the claims 
file was not made available to the examiners for review.  
Further, the Board finds that the reported clinical findings 
were inadequate and did not include a description of the size 
of hemorrhoids present and including on the later examination 
whether there is evidence of excessive redundant tissue and 
whether the hemorrhoids are irreducible.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Board also notes that a letter from a private physician, 
received in July 2006, indicated that the veteran had 
internal hemorrhoids on multiple colonoscopies over the 
previous five years.  See letter from F.S.H., M.D. received 
in July 2006.  However, the physician did not provide a 
description of the internal hemorrhoids nor did he include a 
copy of the colonoscopy reports.  The private report was 
submitted to VA without a waiver and, moreover, has not been 
reviewed by the RO.  As such, on remand, the RO should 
consider the additional evidence prior to appellate review.  
38 C.F.R. § 20.1304(c) (2008).  

Finally, the Board notes that the veteran has not been 
provided with information regarding VA's duty to assist under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should send the veteran and 
his representative a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date per Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and the effect his 
hemorrhoids have on the veteran's 
employment and daily life per Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for hemorrhoids 
since July 2006.  After securing the 
necessary releases, the AMC should 
attempt to obtain copies of all medical 
records from the identified treatment 
sources, and associate them with the 
claims folder.  Of particular interest 
are any treatment records from the 
veteran's private gastroenterologist in 
Pensacola, Florida.  All attempts to 
procure records should be documented in 
the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his hemorrhoids.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiners for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should specifically comment as to whether 
the veteran's hemorrhoids are mild or 
moderate; large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences; 
or manifested by persistent bleeding and 
with secondary anemia, or with fissures.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if possible.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
hemorrhoids have been provided by the 
examiner.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008).  

6.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

